728 N.W.2d 873 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jomarc EDWARDS, Defendant-Appellant.
Docket No. 132580. COA No. 273185.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the October 23, 2006 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.